DETAILED ACTION
The instant application having Application No. 17/226,998 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
	
OBJECTIONS TO THE SPECIFICATION
Specification
The applicant’s specification submitted is acceptable for examination purposes.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Systems And Methods For Communications Within A Storage Chassis Using In-Band Data And Out Of Band Data



REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujibayashi (Publication Number US 2010/0122028 A1).
As per claim 1, Fujibayashi discloses “a system for storage, comprising: a chassis (storage controller 112 (FIG. 1) and 212 (FIG. 2) in conjunction with management server; FIG. 1-2) comprising storage devices for storing data (storage devices 102 (FIG. 1) and 202/222; FIG. 2).”
Fujibayashi discloses “a management processor that determines routing information for routing in-band data to a storage device of the storage devices (storage controller sets up switch routing (step S1607) (FIG. 16; Paragraph 0089) with In-band I/F 118a-c); FIG. 1; Paragraph 0094-0095).”
Fujibayashi discloses “and a management device that performs communication management, wherein the management device: transmits, via a first port, in-band data to the storage device based on the routing information (steps S1701-S1707; FIG. 17; Paragraphs 0092-0100).”
Fujibayashi discloses “and transmits, via a second port, out-of-band data to the storage device (out of band I/F through terminal 113; Paragraph 0101; FIG. 1 and 18).”
As per claim 3, Fujibayashi discloses “the system of claim 1 (as disclosed by Fujibayashi above), wherein the system further comprises a switch (internal network unit 107a-c which may be a switch; Paragraph 0042), and the management processor routes the in-band data from the management device to a second storage device of the storage devices via the switch (steps S1701-S1707; FIG. 17; Paragraphs 0092-0100).”
As per claim 4, Fujibayashi discloses “the system of claim 3 (as disclosed by Fujibayashi above), wherein the switch receives second in-band data from a host and the switch transmits the second in-band data to the storage device (steps S1701-S1707 (FIG. 17; Paragraphs 0092-010). As seen in [FIG. 1 and 2], there exists a plurality of hosts).”
As per claim 6, Fujibayashi discloses “the system of claim 1 (as disclosed by Fujibayashi above), wherein the storage device comprises a third port to receive the in-band data (within the storage controller 112/212 (FIG. 1 and 2) where there exists In-band interfaces 118a-c/204/224 from a plurality of hosts; FIG. 1 and 2) and a fourth port to receive the out-of-band data (interfaces 213 and 233; FIG. 2).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 7-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fujibayashi (Publication Number US 2010/0122028 A1) in view of Cencini et al. (Publication Number US 2017/0116103 A1).
As per claim 2, Fujibayashi discloses “the system of claim 1 (as disclosed by Fujibayashi above).” However, Fujibayashi does not disclose “wherein the management processor comprises an Ethernet bunch of flash (EBOF) processor and the management device comprises at least one of a baseboard management controller (BMC), a field-programmable array (FPGA), an application specific integrated circuit (ASIC), or a processor.”
Cencini et al. discloses “wherein the management processor comprises an Ethernet bunch of flash (EBOF) processor (where there is a separate Ethernet network specific to the rack with a rack controller; Paragraph 0104) and the management device comprises at least one of a baseboard management controller (BMC), a field-programmable array (FPGA), an application specific integrated circuit (ASIC), or a processor (FPGA; Paragraph 0200).”
Fujibayashi and Cencini et al. are analogous art in that they in the field of device networking and connections.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Fujibayashi and Cencini et al. to better enable remote management while lessening security shortfalls [Paragraphs 0008-0009]. 
As per claim 7, Fujibayashi discloses “the system of claim 6 (as disclosed by Fujibayashi above).” However, Fujibayashi does not disclose “wherein the storage device comprises an Ethernet solid state drive (SSD) and the third port comprises an Ethernet port and the fourth port comprises an Inter-Integrated Circuit (I2C) or System Management Bus (SMBus) port.”
Cencini et al. discloses “wherein the storage device comprises an Ethernet solid state drive (SSD) (Ethernet network connecting each of the racks 12 (Paragraph 0076; FIG. 1) with the racks using various forms of media including solid-state drive; Paragraph 0120) and the third port comprises an Ethernet port and the fourth port comprises an Inter-Integrated Circuit (I2C) or System Management Bus (SMBus) port (Paragraph 0169).”
Fujibayashi and Cencini et al. are analogous art in that they in the field of device networking and connections.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Fujibayashi and Cencini et al. to better enable remote management while lessening security shortfalls [Paragraphs 0008-0009]. 
As per claim 8, Fujibayashi discloses “the system of claim 1 (as disclosed by Fujibayashi above).” However, Fujibayashi does not disclose “wherein the management device or the management processor applies a header information to at least one packet of data associated with the in-band data.”
Cencini et al. discloses “wherein the management device or the management processor applies a header information to at least one packet of data associated with the in-band data (Paragraph 0092).”
Fujibayashi and Cencini et al. are analogous art in that they in the field of device networking and connections.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Fujibayashi and Cencini et al. to better enable remote management while lessening security shortfalls [Paragraphs 0008-0009]. 
As per claim 9, Cencini et al. discloses “the system of claim 8 (as disclosed by Fujibayashi and Cencini et al. above), wherein the header information comprises a Management Component Transport Protocol (MCTP) over Transmission Control Protocol (TCP) based information and the at least one packet is transmitted to the management processor via a TCP Internet Protocol (IP) over Ethernet protocol (Paragraphs 0047 and 0056).”
As per claim 10 Fujibayashi discloses “the system of claim 1 (as disclosed by Fujibayashi above).” However, Fujibayashi does not disclose “wherein the out-of-band data is received from a management host and the out-of-band data is transmitted to the storage device via an I2C/SMBus.”
Cencini et al. discloses “wherein the out-of-band data is received from a management host and the out-of-band data is transmitted to the storage device via an I2C/SMBus (Paragraph 0169).”
Fujibayashi and Cencini et al. are analogous art in that they in the field of device networking and connections.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Fujibayashi and Cencini et al. to better enable remote management while lessening security shortfalls [Paragraphs 0008-0009].
As per claim 11, Fujibayashi discloses “the system of claim 1 (as disclosed by Fujibayashi above).” However, Fujibayashi does not disclose “wherein the in-band data comprises a firmware upgrade or a security certificate.”
Cencini et al. discloses “wherein the in-band data comprises a firmware upgrade or a security certificate (Paragraph 0006).”
Fujibayashi and Cencini et al. are analogous art in that they in the field of device networking and connections.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Fujibayashi and Cencini et al. to better enable remote management while lessening security shortfalls [Paragraphs 0008-0009].
As per claim 12, Fujibayashi discloses “a device for performing communication management, comprising: at least one memory device that stores computer-executable instructions (management information that is stored in memory; Paragraph 0061).”
Fujibayashi discloses “and at least one processor configured to access the at least one memory device, wherein the at least one processor is configured to execute the computer-executable instructions to: receive, via a first port, in-band data from a management device (steps S1701-S1707; FIG. 17; Paragraphs 0092-0100).”
Fujibayashi discloses “generate routing information for routing the in-band data to at least one storage device in a chassis (storage controller sets up switch routing (step S1607) (FIG. 16; Paragraph 0089) with In-band I/F 118a-c); FIG. 1; Paragraph 0094-0095).” 
Fujibayashi discloses “and transmit, via a second port, the in-band data to the storage device based on the routing information (steps S1701-S1707; FIG. 17; Paragraphs 0092-0100).”
However, Fujibayashi does not disclose “apply the routing information to a header of a packet of data associated with the in- band data.” 
Cencini et al. discloses “apply the routing information to a header of a packet of data associated with the in- band data (Paragraph 0092).”
Fujibayashi and Cencini et al. are analogous art in that they in the field of device networking and connections.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Fujibayashi and Cencini et al. to better enable remote management while lessening security shortfalls [Paragraphs 0008-0009]. 
As per claim 13, Cencini et al. discloses “the device of claim 12 (as disclosed by Fujibayashi and Cencini et al. above), wherein the device comprises an Ethernet bunch of flash (EBOF) processor (where there is a separate Ethernet network specific to the rack with a rack controller; Paragraph 0104)and the management device comprises at least one of a baseboard management controller (BMC), a field-programmable array (FPGA), an application specific integrated circuit (ASIC), or a processor (FPGA; Paragraph 0200).”
As per claim 14, Cencini et al. discloses “the device of claim 12 (as disclosed by Fujibayashi and Cencini et al. above), wherein the header comprises a Management Component Transport Protocol (MCTP) over Transmission Control Protocol (TCP) based information and the packet is transmitted via a TCP Internet Protocol (IP) over Ethernet protocol (Paragraphs 0047 and 0056).”
As per claim 15, Fujibayashi discloses “the device of claim 12 (as disclosed by Fujibayashi and Cencini et al. above), wherein the device transmits, via the second port, the in-band data to a second storage device of the storage devices via a switch (steps S1701-S1707; FIG. 17; Paragraphs 0092-0100).”
As per claim 16, Cencini et al. discloses “the device of claim 12 (as disclosed by Fujibayashi and Cencini et al. above), wherein the in-band data comprises a firmware upgrade (Paragraph 0006).”
As per claim 17, Fujibayashi discloses “a method for performing communication management, comprising: receiving in-band data from a management device (storage controller sets up switch routing (step S1607) (FIG. 16; Paragraph 0089) with In-band I/F 118a-c); FIG. 1; Paragraph 0094-0095).”
Fujibayashi discloses “generating routing information for routing the in-band data to at least one storage device (storage controller sets up switch routing (step S1607) (FIG. 16; Paragraph 0089) with In-band I/F 118a-c); FIG. 1; Paragraph 0094-0095).”
Fujibayashi discloses “and transmitting the in-band data to the storage device based on the routing information (steps S1701-S1707; FIG. 17; Paragraphs 0092-0100).”
However, Fujibayashi does not disclose “applying the routing information to a header of a packet of data associated with the in-band data.”
Cencini et al. discloses “applying the routing information to a header of a packet of data associated with the in-band data (Paragraph 0092).”
Fujibayashi and Cencini et al. are analogous art in that they in the field of device networking and connections.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Fujibayashi and Cencini et al. to better enable remote management while lessening security shortfalls [Paragraphs 0008-0009].
Fujibayashi and Cencini et al. are analogous art in that they in the field of device networking and connections.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Fujibayashi and Cencini et al. to better enable remote management while lessening security shortfalls [Paragraphs 0008-0009].
As per claim 18, Fujibayashi discloses “the method of claim 17 (as disclosed by Fujibayashi and Cencini et al. above).” Cencini et al. discloses “wherein the header comprises a Management Component Transport Protocol (MCTP) over Transmission Control Protocol (TCP) based information and the packet is transmitted via a TCP Internet Protocol (IP) over Ethernet protocol (Paragraphs 0047 and 0056).”
As per claim 19, Fujibayashi discloses “the method of claim 17 (as disclosed by Fujibayashi and Cencini et al. above), further comprising transmitting the in-band data to a second storage device of the storage devices via a switch (steps S1701-S1707; FIG. 17; Paragraphs 0092-0100).”  
As per claim 20, Fujibayashi discloses “the method of claim 17 (as disclosed by Fujibayashi and Cencini et al. above). Cencini et al. discloses “wherein the in-band data comprises a firmware upgrade (Paragraph 0006).”
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fujibayashi (Publication Number US 2010/0122028 A1) in view of Gupta et al. (Publication Number US 2021/0132972 A1).
As per claim 5, Fujibayashi discloses “the system of claim 4 (as disclosed by Fujibayashi above).” However, Fujibayashi does not disclose “wherein the host comprises a non-volatile memory express over fabric (NVMe-oF) initiator and the storage device comprises an NVMe-oF target.”
Gupta et al. discloses “wherein the host comprises a non-volatile memory express over fabric (NVMe-oF) initiator and the storage device comprises an NVMe-oF target (Abstract, line 1-3).”
Fujibayashi and Gupta et al. are analogous art in that they in the field of In-band and out of band communications.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Fujibayashi and Gupta et al. to enable virtualized storage systems [Paragraph 0001].

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated April 9, 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

RELEVENT ART CITED BY THE EXAMINER
The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach In-band and out of band communications.
U.S. PATENT NUMBERS:2002/0161923 A1 – [Paragraph 0016]
2006/0187914 A1 – [Paragraph 0016]
2006/0259612 A1 – [Paragraph 0008]

NON-PATENT DOCUMENTS:
Malathi Veeraraghavan and Haobo Wang. “A Comparison of In-Band and Out-of-Band Transport Options for Signaling.” IEEE Global Telecommunications Conference Workshops, 2004. GlobeCom Workshops 2004. DOI: 10.1109/GLOCOMW.2004.1417600

Cheng-Chun Tu, Pai-Wei Wang, and Tzi-cker Chiueh. “In-Band Control for an Ethernet-Based Software-Defined Network.” SYSTOR 2014: Proceedings of International Conference on Systems and Storage. June 2014. DOI 10.1145/2611354.2611359.

CLOSING COMMENTS
Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        June 2, 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181